Title: To Alexander Hamilton from Edmund Randolph, 3 January 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia January 3d 1794.
Sir

I was informed by my predecessor, that he has been in the practice of remitting to the Bankers of Amsterdam ten thousand dollars every quarter for the objects of the foreign fund in his disposal. He added, that two quarters ought now to be provided for. Shall I beg the favor of you to enable me to execute this part of my trust? Bills furnished by the Bank, would be more agreeable to me than the money.
I have the honor, Sir, to be   with respect & esteem   yr. mo. ob. ser.

Edm: Randolph.

